Citation Nr: 0613643	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  95-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to direct service connection for a respiratory 
disorder manifested by shortness of breath.  

2.	Entitlement to an initial evaluation in excess of 10 
percent for a respiratory disorder due to an undiagnosed 
illness.  

3.	Entitlement to an effective date earlier than November 2, 
1994, for service connection for a respiratory disorder 
manifested by shortness of breath.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and Fellow Serviceman


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to December 
1986 and from September 1990 to May 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Nashville, 
Tennessee Regional Office.  Jurisdiction has been transferred 
to the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a June 2005 decision, the Board denied the veteran's 
claims.  In a motion for reconsideration of this decision, 
the veteran indicated that records of treatment that he had 
received at the VA Medical Center, Bay Pines, Florida (VAMC) 
had not been associated with the claims file at the time of 
the denial.  These records, notice of which was subsequent to 
the Board's decision, are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
appellant's claim. See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 C.F.R. § 3.159(c)(2) (2004).  The 
purpose of the instant Board decision is to vacate the June 
2005 Board decision.  A new Board decision will be issued 
which addresses, on a de novo basis, the issues on appeal.  

It is noted that the Board's response to the reconsideration 
motion noted issues 1 and 2 would be vacated.  The Board has 
additionally vacated issue 3 to avoid prejudice to the 
veteran in case these records effect the effective date.
FINDINGS OF FACT

1.	In June 2005, the Board denied direct service connection 
for a respiratory disorder manifested by shortness of breath, 
an evaluation in excess of 10 percent for a respiratory 
disorder due to an undiagnosed illness and an effective date 
earlier than November 2, 1994 for an award of service 
connection for a respiratory disorder due to an undiagnosed 
illness.  

2.	At the time of the June 2005 Board decision, VA medical 
records from the VAMC Bay Pines, Florida, had not been 
obtained.  The Board received notice of this information 
subsequent to the decision being issued.  These records may 
be pertinent to the appellant's claim.


CONCLUSION OF LAW

As the June 2005 Board decision did not accord the veteran 
full due process, the decision must be vacated.  38 C.F.R. § 
20.904(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the Board's June 2005 decision, treatment 
records from the VAMC, Bay Pines, Florida, which were 
constructively in the possession of VA, had not been 
obtained.  Under these circumstances, the June 2005 Board 
decision potentially deprived the veteran of due process, and 
thus will be vacated.  38 C.F.R. § 20.904(a).  The Board will 
be entering a new decision on the issues on appeal, which 
will replace the vacated June 2005 Board remand.




ORDER

The June 2005 Board decision is vacated.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


